Citation Nr: 0629185	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected status-post right wrist fusion and right 
thumb arthroplasty with residuals.

2.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30 for convalescence 
following right wrist surgery beyond December 1, 2002.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied an extension of a temporary 
total disability rating under 38 C.F.R. § 4.30 for 
convalescence following right wrist surgery beyond December 
1, 2002.  

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.  

This matter also arises from a September 2005 rating decision 
which continued a 20 percent evaluation for service-connected 
status-post wrist fusion and right thumb arthroplasty with 
residuals effective in December 2004 after a temporary total 
rating under Paragraph 30.  The veteran's testimony on this 
issue at the May 2006 hearing is considered a notice of 
disagreement.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  

Testimony was also presented at the May 2006 on the issue of 
entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 for convalescence following 
right wrist surgery beyond December 1, 2004.  The Board notes 
that an informal claim is pending but the RO has not yet 
adjudicated the issue.  Accordingly, it is referred to the RO 
for adjudication.  


FINDINGS OF FACT

1.  On May 29, 2002, the veteran underwent surgery on his 
service-connected right wrist disability.

2.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from May 29, 2002, to October 1, 2002, 
based on surgical treatment of the right wrist requiring 
convalescence and subsequently extended to include the period 
October 1, 2002, to December 1, 2002.  

3.  Competent and probative medical evidence of record shows 
that a VA doctor in December 2002 opined that further 
convalescence was needed.  At a VA examination on March 4, 
2003, the veteran had reached maximum medical improvement.   


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
from December 1, 2002, to March 4, 2003, for convalescence 
from surgical treatment for a service-connected right wrist 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent a rating decision in March 2003 and a 
statement of the case in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Although it does not appear that 
the veteran was provided notice of the evidence needed to 
substantiate his claim, given the favorable outcome as noted 
above, no conceivable prejudice to the appellant could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  In view of the disposition of the matter on 
appeal herein, no useful purpose would be served by further 
discussion or analysis of the VCAA's applicability to this 
case.  Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


II. Extension of a temporary total rating under 38 C.F.R. 
§ 4.30 

The veteran is service connected for a right wrist disability 
and has had multiple surgeries on his right wrist, to include 
a surgical procedure on May 29, 2002.  A temporary total 
rating was assigned under 38 C.F.R. § 4.30 for the period 
from May 29, 2002, to October 1, 2002, based on surgical 
treatment of the right wrist requiring convalescence and 
subsequently extended to include the period October 1, 2002, 
to December 1, 2002.  The veteran asserts that his service-
connected right wrist disability necessitated further 
convalescence and the issue on appeal is entitlement to an 
extension of a temporary total disability rating that ended 
on December 1, 2002.   

Under the provisions of 38 C.F.R. § 4.30, a temporary total 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted, effective the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
termination of this type of total rating is not subject to 38 
C.F.R. § 3.105(e) (2005) and is to be followed by the 
assignment of an appropriate schedular rating.  When the 
evidence is inadequate to assign a schedular rating, VA will 
arrange for the veteran to undergo a physical examination and 
consider the results thereof prior to terminating the total 
rating.  Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches, regular weight- bearing being 
prohibited; or (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30(a).  Under 38 
C.F.R. § 4.30(b), a total rating of one, two, or three months 
beyond the initial three months may be extended under any of 
the three conditions above.  Extensions of one or more months 
up to six months beyond the initial six months period may be 
made under the second or third condition indicated above or 
upon approval of the Adjudication Officer. 

Notations in the medical records as to a veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  In Felden v. West, 11 Vet. App. 427 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  Id. 
at 430 (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state." Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).  In other 
words, the purpose of a temporary total evaluation under the 
criteria of 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.

The evidence of record establishes that the veteran required 
a further period of convalescence until March 4, 2003.  VA 
outpatient records show that the veteran was seen in December 
2002 for status post right carpal metacarpal interposition 
arthroplasty on May 29, 2002.  A VA physician wrote that the 
veteran was on 100 percent convalescent leave.  He had been 
on convalescent leave since the May 29, 2002 surgery and the 
physician opined that he would be totally disabled for the 
next six months.  Although the clinical findings seems less 
severe than that which would support the doctor's conclusion, 
there is nothing in the record to contradict his opinion for 
several months after that December 1, 2002, report.  However, 
at a VA examination on March 4, 2003, the examiner noted that 
the veteran's hand was markedly functionally impaired but 
stated that the veteran had reached maximum medical 
improvement from his injury.  Thus, although the VA physician 
in December 2002 projected that the veteran would require six 
months of convalescent leave, he had reached maximum medical 
improvement on March 4, 2003 as shown at that VA examination.  
Based on the medical evidence of record, the Board finds that 
the veteran's surgery necessitated a further period of 
convalescence until March 4, 2003.

The Board concludes that the veteran is entitled to an 
extension of the temporary total evaluation under 38 C.F.R. 
§ 4.30 (b) from December 1, 2002, to March 4, 2003.  
Objective medical evidence indicates the need for additional 
convalescence following the May 2002 surgery.  Consequently, 
the criteria for convalescence following surgery on the 
veteran's service-connected right wrist disability have been 
met.  See 38 U.S.C.A. §§ 5107 (West 2002); 38 C.F.R. § 4.30 
(2005).  


ORDER

Entitlement to an extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 for the 
time period from December 1, 2002, to March 4, 2003, for 
convalescence following surgery in May 2002 on the veteran's 
service-connected right wrist disability is granted, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits. 


REMAND

The veteran's testimony at his May 2006 hearing is considered 
a timely notice of disagreement (NOD) to a September 2005 
rating decision on the issue of entitlement to an increased 
evaluation for his service-connected status-post wrist fusion 
and right thumb arthroplasty with residuals.  The filing of a 
NOD initiates the appeal process.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  A statement of the case (SOC) has 
not been issued with respect to these issues.

As a timely NOD regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a statement of the case (SOC).  The United States Court of 
Appeals for Veterans Claims has held that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also 38 U.S.C.A. § 7105(d)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC regarding the issue of 
entitlement to a rating in excess of 20 
percent for service-connected status-post 
right wrist fusion and right thumb 
arthroplasty.  The appellant and his 
representative are notified that following 
the receipt of the SOC, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed should the issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


